Citation Nr: 0910679	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1987, and from May 1989 to March 2005, including 
decorated combat service during his second period of service, 
and his awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted an 
initial noncomensable rating for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts a compensable rating is warranted for his 
hypertension because he has to take medications on a regular 
basis to treat the condition.  The only VA examination 
conducted during the appeal took place in March 2005 and it 
is not adequate for rating purposes because it does not 
contain information relating to the criteria for rating the 
disease.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994)-
holding that a VA examination must contain reference to the 
pertinent criteria to be adequate.  As such, the Board has no 
discretion and must remand this case for further development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
hypertension.  The claims file should be 
made available and reviewed by the 
examiner.  The examiner should state if 
the Veteran requires continuous medication 
for control, indicate his blood pressure 
readings, and state whether the Veteran 
has a history of diastolic pressure 
readings of 100 or more.  The rationale 
for all findings and conclusions should be 
set forth in a legible report

2.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

